UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    3/31/2020



   Walter Tenesaca,

                         Plaintiff,                                19-cv-10976 (AJN)

                 –v–                                                     ORDER

  Gemelli Restaurant Group Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       Accordingly, to the Court’s Order of March 6, 2020, Plaintiff was to file proof of service

on Defendants Giovani Ferraioli and Mario Benforte, a status update regarding service, or a

notice of voluntary dismissal for these Defendants pursuant to Federal Rule of Civil Procedure

41(a) by March 13, 2020. Dkt. No. 8. As of the date of this Order, the Court is not in receipt of

a response from Plaintiff. Plaintiff is hereby ordered to respond to the Court’ March 6, 2020

Order no later than April 3, 2020.

       Furthermore, according to the affidavit of service filed on December 20, 2019,

Defendants Gemelli Restaurant Group, Inc. and Mamica, Inc.’s answers or other responses to the

complaint was due on or before December 26, 2019. Dkt. No. 5. As of this date, the Court is not

in receipt of these Defendants’ answers. Within two weeks of this order, Plaintiff shall seek a

certificate of default and move for default judgment against Defendants Gemelli Restaurant

Group, Inc. and Mamica, Inc. pursuant to this Court’s Individual Practices in Civil Cases or file a

status update with the Court explaining why a motion for default judgment against Defendant s

Gemelli Restaurant Group, Inc. and Mamica, Inc. should not be filed at this time.

                                                    1
       Plaintiff is on notice that failure to timely comply with this Court’s Order may result in

his claims being dismissed with prejudice for failure to prosecute. See United States ex rel.

Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district judge’s authority

to dismiss actions based on a plaintiff’s failure to prosecute”).

       Additionally, Plaintiff must serve this order on all Defendants and file affidavits of

service on ECF by April 3, 2020.

       SO ORDERED.

               31 2020
 Dated: March _____,
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      2
